UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6494



KEVIN K. JOHNSON,

                                             Petitioner - Appellant,

          versus


COLIE   RUSHTON, Warden;      CHARLES CONDON,
Attorney General of the       State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron M. Currie, District Judge.
(CA-02-1791-3-22)


Submitted:   July 28, 2003                 Decided:   August 12, 2003


Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin K. Johnson, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Johnson, a South Carolina prisoner, seeks to appeal the

district court’s order accepting the report and recommendation of

a magistrate judge and denying relief on his 28 U.S.C. § 2254

(2000) petition.   An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   As to claims dismissed by

a district court solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed

the record and conclude Johnson has not made the requisite showing.

See Miller-El v. Cockrell, 537 U.S. 322 (2003).     Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).    We dispense with oral argument because


                                 2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3